DETAILED ACTION

Summary
This is the first action on the merits for application 16/862,588 filed April 30, 2020.
This application claims priority to Taiwanese document TW 109101494 filed January 16, 2020.
Claims 1-60 were pending and subject to a restriction requirement.

Election/Restrictions
Applicant's election with traverse of species III, claims 9-10 and 37-39 in the reply filed on June 16, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of species III and IX should both be considered as they both utilize Cu, Mn and Si.  This is not found persuasive because even if the two species have the overlapping materials, the scope of the embodiments is different. Firstly, the specification provides no link between the material of formula 7 (species III) with a mix of oxides in the claimed proportions of claim 11 (species IX), as paragraph [00136] merely teaches mixing oxides in an undisclosed amount to render the claimed formula 7. Even if one of ordinary skill in the art were to equate the ratios of the mixture of species IX to be that of the composition of species III, the embodiment of species III does not discuss mixing these oxide species (or including an M oxide) to arrive at the composition of formula 7, nor does species III require the mixing of oxide materials to arrive at the composition. Furthermore, the elected species (III) includes a scope indicative of a composition inclusive of the M term, while species IX does not mention this term. Finally, the specification itself introduces these species as different embodiments, indicative of its own disclosure of their distinctness. For at least these reasons, the species are interpreted as distinct and established to be burdensome to examination as they specifically comprise divergent subject matter which would employ differing search strategies as the search required for one group is not required for the other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 13-36 and 43-60 have been cancelled.
Claims 9-12 and 37-42 remain pending, with claims 11, 12 and 40-42 being withdrawn to the non-elected group.
Claims 9, 10 and 37-39 are considered on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 comprises the claimed composition wherein the M term is written without an atomic subscript (inherently 1, indicating 1 atom is present), but is disclosed to be present in a proportion of 10% or less relative to a total number of atoms of the elements other than oxygen element in the oxide. It is the position of the examiner the lack of subscript requires a static, single atom of element M to be present, yet the verbiage which follows indicates element M is variable(present in any amount under 10 atomic %) or even not present at all. Moreover, the specification at paragraph [0056] of the instant application indicates the M component may “replace a part of copper, manganese, and/or silicon” yet this site substitution is not indicated in the composition either, wherein the content (and in turn the subscripts) of the copper, manganese and/or silicon are not written to be variable relative to the amount of M. If the intent is for the M component to be present and not substituted at the sites of the copper, manganese and/or silicon, it is unclear how the M component becomes part of the composition. To this end, the prior art has established the presence of these claimed elements is done via substitution with Ti and Cu at the same site and substituted for portions of the Mn atom sites (per ABS-WURMBACH et al (specific citation details explicitly listed in the 35 USC 102 rejection below) in the abstract and the left column, 4th full paragraph of page 282, wherein Cu and Ti are shown to occupy the same site as Mn3+, rendering the increasing presence of Cu and Ti based on the decreasing presence of Mn3+.).
The examiner contacted the applicant’s representative to discuss this discrepancy and no further clarification was presented, as the applicant’s representative indicated the claimed composition would allow for M to be adjusted or added into the group of elements of the composition with which the examiner disagrees. 
The applicant is strongly encouraged to clarify the variable presence of M in the composition so as to enable one of ordinary skill to understand the invention based on the specification. Furthermore, if the M component is to be site substituted when present, please amend the claim to show this relationship consistent with the language of the specification. If the M component is not site substituted when present, please make clear how the M term is present or not within the composition so as to enable the claimed composition to be enabled in view of the specification, to make clear the invention fulfills the tenets of enablement.



Claim Interpretation
Claim 9 is interpreted to require a variable amount of component M in the composition, not the listed 1 atom based on the disclosure in paragraph [0056] in the specification. Moreover, this enables M to be present from 0 to 10 atomic % relative to the other elements not including oxygen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REINECKE et al (Reinecke, T, et al. “ABSWURMBACHITE, CU2+MN6(3+)[O8/SIO4], A NEW MINERAL OF THE BRAUNITE GROUP - NATURAL OCCURRENCE, SYNTHESIS, AND CRYSTAL-STRUCTURE.” Neues Jahrbuch Fuer Mineralogie. Abhandlungen, vol. 163, no. 1, 1991, pp. 117–143.)
 	Regarding claim 9, REINECKE et al teaches an anode material for a secondary battery (The use of the material as an anode material for a secondary battery is interpreted as the purpose or intended use of the composition. Herein, the use of the material as an anode material for a secondary battery does not result in a structural difference between the composition of the claimed invention and the composition of the prior art. For this reason, the preamble does not limit the claim. To this end, the composition of the claim as taught in REINECKE et al is interpreted to be capable of such intended use.), comprising a copper-manganese-silicon oxide represented by the following Formula (7)(REINECKE et al, abstract): 
Cux7Mn7-x7SiMO12 Formula (7), wherein x7 is greater than 0 and less than or equal to 1, and M is at least one element selected from the group consisting of Cr, Sn, Ni, Co, Zn, Al, Ti, In, Mo and W, and an atomic proportion of M is 10 atomic% or less relative to a total number of atoms of the elements other than oxygen element in the copper-manganese-silicon oxide represented by Formula (7) (The abstract of REINECKE et al teaches the use of composition of Cu2+Mn63+[O8/SiO4], reorganized without oxidation state to read as CuMn6SiO12. The Cu subscript is to be equal to 1 (no subscript is interpreted to be equal to 1) with the Mn being present with a subscript of 6, fulfilling the claimed (x7 and 7-x7) terms. Moreover, in view of the examiner’s position as articulated in the claim interpretation section when the M component is a variable value, not constant, M is not present in the composition of the abstract of REINECKE et al, fulfilling the claim as written when the atomic% is less than the number of total atoms other than oxygen. The composition of page 121 Cu0.98Mn6.02SiO12 also fulfills the claim as written when x7 is .98 and M is present at 0 atomic%.)
	Regarding claim 10, REINECKE et al teaches the compositions CuMn6SiO12 and Cu0.98Mn6.02SiO12 to be an Abswurmbachite in the abstract and first full paragraph of page 121 respectively.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABS-WURMBACH et al (Abs-Wurmbach, I., et al. “Magnetic Phase Diagrams of MG-, Fe-, (Cu + Ti)- and Cu-Substituted Braunite Mn 2+ MN 6 3+ SIO 12.” Physics and Chemistry of Minerals, vol. 29, no. 4, 2002, pp. 280–290., https://doi.org/10.1007/s00269-001-0228-0.).
Regarding claim 9, ABS-WURMBACH et al teaches an anode material for a secondary battery (The use of the material as an anode material for a secondary battery is interpreted as the purpose or intended use of the composition. Herein, the use of the material as an anode material for a secondary battery does not result in a structural difference between the composition of the claimed invention and the composition of the prior art. For this reason, the preamble does not limit the claim. To this end, the composition of the claim as taught in ABS-WURMBACH et al is interpreted to be capable of such intended use.), comprising a copper-manganese-silicon oxide represented by the following Formula (7)(ABS-WURMBACH et al, abstract, the composition of the listed braunite comprising manganese-silicon oxide and the substitution of copper as an M component): 
Cux7Mn7-x7SiMO12 Formula (7), wherein x7 is greater than 0 and less than or equal to 1, and M is at least one element selected from the group consisting of Cr, Sn, Ni, Co, Zn, Al, Ti, In, Mo and W, and an atomic proportion of M is 10 atomic% or less relative to a total number of atoms of the elements other than oxygen element in the copper-manganese-silicon oxide represented by Formula (7) (ABS-WURMBACH et al teaches the use of composition of (Mn1-y2+My)(Mn6-x3+Mx)SiO12, which substitutes Cu and Ti (interpreted as M of the instant claim) at the Mn sites in the abstract, just as in paragraph [0056] of the instant application teaches the composition substitution to occur (interpreted as detailed in the Claim Interpretation section above). This substitution renders an example composition in the 4th full paragraph of right column of page 282 of Mn2+(Mn6-2x3+Cux2+Tix4+)SiO12 and when x = .6 as in the 13th sample of Table 1, a composition of Mn3+(Mn4.83+Cu0.62+Ti0.64+)SiO12 or simplified as Mn5.8Cu0.6Ti0.6SiO12. The Cu subscript (x7) of .6 fulfills the claimed range where x7 is greater than 0 and less than or equal to 1. While the Mn subscript is based on substitution of the Cu atoms at the Mn sites in the claim, the substitution of M and Cu to the Mn site in ABS-WURMBACH et al corresponds to the substitution described in the instant application at paragraph [0056]. The Ti and Cu atoms are subtracted from or substituted for the total of 7 atoms of Mn in ABS-WURMBACH et al, just as in the relationship of the claim between the Mn and Cu components. Moreover, the Ti (M) component is present at an atomic value of .6 while its atomic % is 7.5% (5.8 Mn + 0.6 Cu + 0.6 Ti + 1 Si = 8 total non-oxygen atoms, (0.6/8)*100=7.5 atomic% Ti (M)), fulfilling the claimed atomic% of 10% or less, fulfilling the claim as written.).
Regarding claim 10, table 1 details the listed samples including Mn3+(Mn4.83+Cu0.62+Ti0.64+)SiO12 to be braunite materials.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over REINECKE et al or ABS-WURMBACH et al, in view of ORTEGA et al (WO 2012/061449, both the disclosure and the equivalent abstract) and KONG (US PGPUB 2015/0079462).
Regarding claim 37, while REINECKE et al and ABS-WURMBACH et al teach the use of the Braunite/Abswurmbachite manganese-copper-silicon oxide composition of claim 9 as discussed above, both REINECKE et al and ABS-WURMBACH et al fail to address the use of a current collector and the disclosed material as an anode material layer on the current collector.
ORTEGA et al teaches rechargeable battery materials comprising manganese oxide and silicon oxide materials (paragraphs [0009] and [0011] respectively), just as in the compositions of REINECKE et al and ABS-WURMBACH et al. ORTEGA et al further details the specific use of braunite materials (equivalent abstract) and manganese-copper-oxides (paragraph [0051]) as electrode active materials (a material layer as in the claim) in paragraph [0090]. While ORTEGA et al teaches the use of the manganese oxide materials as a cathode material layer (in that it is made of a material and part of a cathode, but not an anode of the claim), the use of active material and electrode as an anode (oxidation site) or cathode (reduction site) is dependent upon the operation of the battery (discharging/charging). The structure of the anode or cathode is the same regardless of its functionality in the device as an anode or cathode during battery use. For this reason, while the manganese-oxide material of ORTEGA et al is discussed as a cathode material, it is structurally equivalent to that of an anode and merely designated as anode or cathode during opposing charging/discharging functionality. The material of ORTEGA et al is interpreted to read on the anode for a secondary battery of the instant claim herein. ORTEGA et al teaches the use of the manganese-oxide materials with silicon oxide to render desirable battery capacity and number of charge cycles at this capacity (paragraphs [0039]-[0043]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the manganese-copper-silicon oxide of REINECKE et al or ABS-WURMBACH et al for the manganese-copper-silicon oxide electrode active material of ORTEGA et al so to render a battery with desirable battery capacity and number of charge cycles at this capacity.
While modified REINECKE et al or modified ABS-WURMBACH et al teaches the use of the magnesium-copper-silicon oxide composition of claim 9 as an anode active material as described above, these references fail to address the use of the active material with a current collector.
KONG teaches a secondary battery (paragraph [0002]) comprising electrodes with metal oxide active materials (paragraph [0030] and [0031]). KONG further teaches the active material layer to be present on a current collector to impart excellent conductivity (paragraph [0030]).
At the time of invention, it would have been obvious to one of ordinary skill to utilize the active materials of modified REINECKE et al or modified ABS-WURMBACH et al on the surface of a current collector to form an electrode, as detailed in KONG, so as to form an electrode with conductivity. Said combination would amount to use of a known element (current collector with electrical conductivity) for its intended use (conductivity) in a known environment (as an electrode which is obviously electrically conductive) to accomplish an entirely expected result (an electrode with both electrical conductivity and active material for electrochemical functionality).
Regarding claim 38, the combination of modified REINECKE et al or modified ABS-WURMBACH et al as described in view of claim 37 details the use of the anode claimed. Moreover, KONG further details the use of two electrodes (paragraph [0030] and [0031], wherein one interpreted as an anode and one as a cathode, wherein these are interpreted as functional labels supplied to either structural electrode), an electrolyte (“electrolyte solution”, paragraph [0029]) between the pair of electrodes and a package structure (“case”, paragraphs [0028], [0029] and [0037] interpreted as the package structure as it surrounds or packages the electrode pair and electrolyte there within as component 400a/400b shown in figures 1-3).
Regarding claim 39, paragraph [0032] of KONG details a separator (“separation membrane”, 130a) to be present between the pair of electrodes (110a/120a). Moreover, paragraph [0029] teaches the electrolyte solution (electrolyte of the claim) to be added to the case (400a, interpreted to be equivalent to the claimed package structure above) which features the stack of the electrodes with the separator therebetween. The region within the case, taught to include the electrolyte solution, separation membrane and electrode stack, is interpreted as the claimed housing region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
PARK (Park, K. “Improvement in Electrical Stability by Addition of SIO2 in (mn1.2ni0.78co0.87−xcu0.15six)o4 Negative Temperature Coefficient Thermistors.” Scripta Materialia, vol. 50, no. 4, 2004, pp. 551–554., https://doi.org/10.1016/j.scriptamat.2003.10.011.) details similar magnesium-silicon oxide materials to that of the composition of claim 9 with different M components or dopants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/09/2022